NUMBER 13-17-00661-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


TEXAS DEPARTMENT OF PUBLIC SAFETY,                                            Appellant,

                                            v.

ALFRED SCHUETZE,                                                               Appellee.


                    On appeal from the 445th District Court
                         of Cameron County, Texas.



                                        ORDER
            Before Justices Rodriguez, Longoria, and Hinojosa
                             Order Per Curiam

       Appellee’s retained counsel, Ricardo A. Barrera, has filed a motion to withdraw as

counsel. We GRANT said motion.          Pursuant to Rule 6.5(c) of the Texas Rules of

Appellate Procedure, counsel is directed to notify appellee, in writing, of any previously

undisclosed deadlines and file a copy of that notice with the Clerk of this Court.
       Appellee is directed to notify the Court promptly if he retains new counsel on appeal

by filing a notice including that attorney’s name, mailing address, email address,

telephone number, facsimile number, and State Bar of Texas identification number. See

generally TEX. R. APP. P. 6. In the interim, the Court expects this appeal to proceed as

per the appellate rules. Appellee is expected to comply with all applicable deadlines and

filings should comply with the Texas Rules of Appellate Procedure.

       It is so ORDERED.

                                                        PER CURIAM


Delivered and filed the 21st
day of December, 2017.




                                             2